Exhibit 10.3

 

AMENDMENT NO. 2 TO LOAN AGREEMENT

 

THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”) is entered into as of
February 10, 2010, by and between BROTMAN MEDICAL CENTER, INC., a California
corporation (“Borrower”) and JHA WEST 16, LLC, a Delaware limited liability
company (“Lender”).

 

RECITALS

 

WHEREAS, Borrower and Lender (collectively, the “Parties”) are parties to that
certain Loan Agreement, dated as of July 9, 2008, as amended by that certain
Amendment No. 1 to Loan Agreement, dated as of April 14, 2009 (as amended, the
“Loan Agreement”);

 

WHEREAS, the Parties have determined that it is in their respective best
interests to amend the Loan Agreement as specified herein; and

 

WHEREAS, capitalized terms used, but not otherwise defined herein, shall have
the meanings given to such terms in the Loan Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Parties hereby agree as follows:

 

AGREEMENT

 

1.                                       The definition of “Put Right” in the
Loan Agreement is hereby amended and restated as follows:

 

“Put Right:  Means Lender’s right to declare the unpaid Loan Amount, including
any remaining interest and any other amounts due and payable under the Loan
Documents, immediately due and payable at any time following October 14, 2010
and prior to the date which is twenty-four (24) months after the Closing Date,
subject to Lender providing written notification to Borrower of its exercise of
the Put Right at least one hundred and eighty (180) days in advance.  Lender may
not provide notification of its exercise of the Put Right prior to October 14,
2010.”

 

2.                                       Except as expressly set forth in this
Amendment, the Loan Agreement (as amended to date) shall remain in full force
and effect and shall not be deemed to have been modified or amended by this
Amendment.  Each of the Parties understands and agrees that by executing and
delivering this Amendment the other Parties do not hereby waive any of their
respective rights or remedies under the Loan Agreement (as amended to date).

 

3.                                       From and after the date hereof, all
references in the Loan Agreement and each of the other Loan Documents to the
Loan Agreement shall be deemed to be references to the Loan Agreement as
modified hereby. This Amendment shall constitute a Loan Document for all
purposes under the Loan Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------


 

4.                                       This Amendment, together with the Loan
Agreement (as amended to date), constitutes the entire understanding of the
Parties with respect to the subject matter hereof, and any other prior or
contemporaneous agreements, whether written or oral, with respect thereto are
expressly superseded hereby.

 

5.                                       This Amendment, the rights of the
Parties hereunder and the interpretation hereof shall be governed by, and
construed in accordance with, the internal laws of the State of California, in
all respects.  To the extent permitted by law, Borrower hereby waives any right
to a trial by jury in any action relating to this Amendment.

 

6.                                       This Amendment may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall constitute one and the same agreement.  Any signature delivered
by facsimile or electronic mail shall be deemed to be an original signature
hereunder.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

“BORROWER”

BROTMAN MEDICAL CENTER, INC.,

 

a California corporation

 

 

 

 

 

 

By:

/s/ Von Crockett

 

 

Name:

Von Crockett

 

 

Title:

CEO

 

 

 

 

 

 

 

“LENDER”

 

 

 

JHA WEST 16, LLC,

 

a Delaware limited liability company

 

 

 

By:

JHA Geriatric Services, Inc.,

 

 

a California corporation

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

/s/ Mary M. Forrest

 

 

Name:

Mary M. Forrest

 

 

Title:

CEO

 

[SIGNATURE PAGE TO AMENDMENT NO. 2 TO LOAN AGREEMENT]

 

--------------------------------------------------------------------------------